Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made
and entered into as of July 29, 2010, by and between Graham Corporation, a
Delaware corporation with its principal place of business at 20 Florence Avenue,
Batavia, New York 14020 (the “Company”), and Jeffrey F. Glajch, (the
“Executive”).
     WHEREAS, the Company and the Executive desire amend and restate that
certain Employment Agreement dated as of March 2, 2009 and enter into this
Agreement to describe the employment relationship and obligations of the
parties.
     NOW, THEREFORE, the parties hereto, intending to be legally bound and in
consideration of the mutual covenants herein contained, agree as follows:
1. Employment. The Company hereby agrees to continue to employ the Executive and
the Executive hereby agrees to continue employment as the Company’s Vice
President, Finance and Administration and Chief Financial Officer, upon the
terms and conditions hereinafter set forth.
2. Duties.
          (a) The Executive shall have authority and responsibility for all
aspects of the Company’s financial reporting and analysis, accounting and
control systems, information technology and human resources and shall report
directly to the Company’s President and Chief Executive Officer. The Executive
shall perform such duties generally consistent with Executive’s title and as may
from time to time be required of the Executive by the President and Chief
Executive Officer or by the Board of Directors (the “Board”) of the Company. The
Executive’s office shall be located at the Company’s principal place of business
in Batavia, New York. The Executive agrees to travel to the extent reasonably
necessary for the performance of his duties. The Executive shall devote his full
time to the business and affairs of the Company and shall use his best efforts,
skill and ability in performing his duties on behalf of the Company.
          (b) The Executive agrees that the Company, in its discretion, may
apply for and procure in its own name and for its own benefit, life insurance on
the life of the Executive in any amount or amounts considered advisable, and
that he shall have no right, title or interest therein. The Executive further
agrees to submit to any medical or other examination and to execute and deliver
any application or other instrument in writing, reasonably necessary to
effectuate such insurance, provided such actions do not materially harm the
Executive’s ability to otherwise obtain or retain personal life insurance.
3. Term.
          (a) Except as otherwise provided in this Agreement to the contrary,
this Agreement shall be and remain in effect during the period of employment
(the “Term”) established under this Section 3.
          (b) Except as provided in Section 3(c), beginning on the effective
date of this Agreement, the Term shall be for one year and shall be
automatically extended each day that this Agreement is in effect (such that
while this Agreement is in effect the remaining Term shall never be less or
greater than one year), unless either the Company, or the Executive,
respectively,

 



--------------------------------------------------------------------------------



 



elects not to extend the Term further by giving written notice to the other
party, in which case the Term shall end on the first anniversary of the date on
which such written notice is given; provided, however, that in any event, the
Term shall end on the last day of the month in which the Executive attains the
age of 65.
          (c) Notwithstanding anything herein contained to the contrary,
(i) this Agreement may be terminated during the Term as provided for herein and
(ii) nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the Term upon such terms and
conditions as the Company and the Executive may mutually agree upon.
     4. Base Compensation. As the base compensation for all services to be
rendered by the Executive to the Company, the Company agrees to pay to the
Executive, and the Executive accept, a salary at a rate of $216,300 per annum,
payable in arrears in equal monthly installments of $18,025 each, subject to
such deductions and withholdings as may be required by law. Periodically, the
Board will review the salary of the Executive, taking into consideration such
factors as the Executive’s performance and such other matters as it deems
relevant and, in its discretion alone, may increase the salary of the Executive
to such rate as the Board deems proper; provided that the Company shall in no
event be required to grant any such increase.
     5. Incentive Compensation.
          (a) Bonus. The Executive shall be eligible to receive bonuses and
awards under the Company’s bonus plans or arrangements as may be in effect from
time to time, including the Company’s Annual Executive Cash Bonus Program, as
may be from time to time determined by the Board or a committee thereof.
          (b) Long-Term Incentive Compensation. The Executive shall be eligible
to participate in any long-term incentive compensation plan generally made
available to similarly situated executive officers of the Company in accordance
with and subject to the terms of such plans, including the Company’s Annual
Stock-Based Incentive Award Plan for Senior Executives, as may from time to time
be determined by the Board of a committee thereof.
          (c) Other Compensation. The Company may, upon recommendation of the
Board or a committee thereof, award to the Executive such other bonuses and
compensation as it deems appropriate and reasonable.
     6. Benefits. During the term of this Agreement, the Company shall provide
the following benefits to the Executive:

 



--------------------------------------------------------------------------------



 



          (a) Medical. The Company will provide the Executive health coverage
for himself and his family in accordance with the Company’s health and medical
insurance plans, as the same may be in effect from time to time. The Executive
shall be responsible for paying the employee portion of the premiums for such
health and medical insurance plans.
          (b) Vacation. Executive shall be entitled to vacation in accordance
with the Company’s general vacation policies and practices as may be in effect
from time to time. For vacation policy purposes only, the Executive shall be
credit with 15 years of service as of the date his employment with the Company
commenced.
          (c) General Benefits. The Executive shall be entitled to participate
in all employee benefit plans and arrangements of the Company that may be in
effect from time to time

 



--------------------------------------------------------------------------------



 



and as may from time to time be made available to the other similarly situated
executive officers of the Company, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.
          (d) No Limitation of Company’s Rights. Nothing in this Section 6 shall
be construed to limit or restrict the complete discretion of the Company to
amend, modify or terminate any employee benefit plan or plans of the Company
where such action generally affects plan participants or employees, including
the Executive.
          (e) Insurance. The Company shall provide Executive with $2,500 per
annum for the purpose of Executive procuring a term insurance policy that names
such person(s) of Executive’s choosing as beneficiary(ies).
     7. Travel Expenses. The Company shall pay or reimburse the Executive for
all reasonable and necessary travel and other expenses incurred or paid by the
Executive in connection with the performance of his duties under this Agreement
upon presentation of expense statements or vouchers and such other supporting
information as the Company may from time to time reasonably request. However,
the amount available for such travel and other expenses may be fixed in advance
by the Company.
     8. Termination. This Agreement shall terminate prior to the Term expiration
date, hereinabove set forth, in the event that the Executive shall die or the
Board shall reasonably determine that the Executive has become disabled, or if
the Executive’s employment shall be terminated for cause or without cause, as
hereinafter provided.
          (a) Disability. The Board may determine that the Executive has become
disabled, for purposes of this Agreement, in the event that the Executive shall
fail, because of illness or incapacity, to render for three successive months,
or for shorter periods aggregating three months or more in any period of twelve
months, services of the character contemplated by this Agreement; and thereupon
this Agreement and all rights of the Executive hereunder shall be deemed to have
been terminated as of the end of the calendar month in which such determination
is made.
          (b) For Cause. The Board may dismiss the Executive for cause in the
event that it determines that there has been willful misconduct by the Executive
in connection with the performance of his duties hereunder, or any other conduct
on the part of the Executive which has been materially injurious to the Company;
and thereupon this Agreement shall terminate effective upon the delivery to the
Executive of 30-day written notice that the Board has made such determination.
For purposes of this Agreement, “cause” shall be determined only by a good faith
finding thereof by the Board, which shall afford the Executive the opportunity
to appear before it prior to finalizing any such determination.
          (c) Without Cause. The Executive may resign without cause at any time
upon 30 days’ written notice to the Company, in which event the Company’s
obligation to compensate him ceases on the effective date of his termination
except as to amounts due to him under Section 8(c)(i). In the event that the
Company dismisses the Executive other than for cause, or if the Executive
resigns because of a material breach of this Agreement by the Company (which
Executive may do only if such breach remains materially uncured after the
Executive has provided 30 days prior written notice to the Board), and the
Executive’s dismissal or resignation qualifies as a “separation from service”
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations and other official guidance issued thereunder
(collectively, “Section 409A”), then the Company shall provide to the Executive:

 



--------------------------------------------------------------------------------



 



               (i) payment of the compensation due to him through the effective
date of the termination of the Executive’s employment, within ten business days
following such effective date of the termination of the Executive’s employment;
               (ii) continuation of the Executive’s salary for twelve months
following the effective date of the termination of the Executive’s employment at
the higher of the rate specified in Section 4 or the highest salary rate in
effect for the Executive during the one-year period preceding the termination of
his employment, which salary continuation shall be paid monthly in accordance
with the Company’s regular payroll practices
               (iii) payment of any Accrued Bonus (as defined below), to be paid
as soon as administratively practicable after the six-month anniversary of the
effective date of the termination of the Executive’s employment. Accrued Bonus
shall mean any amount of bonus with respect to any year prior to the year in
which dismissal without cause occurs (“Prior Bonus Year”) calculable by applying
the formula prescribed by the Company’s incentive compensation plan as it
existed on December 31 of such Prior Bonus Year and employing in the application
of such formula the goals, ratios and weighting percentages and other variable
figures which the bonus plan calls for the Company’s Board or any committee
thereof to determine annually (“Bonus Plan Variables”) which the Company’s Board
of Directors or any committee thereof adopted for purposes of the bonus plan
prior to December 31 of such Prior Bonus Year. Notwithstanding any other
provision of this Section, no Accrued Bonus shall be payable pursuant to this
Section 8© for any Prior Bonus Year with respect to which a bonus amount was
paid to and accepted by the Executive.
               (iv) Notwithstanding anything to the contrary, to the extent that
any payments under Section 8(c) are subject to a six-month waiting period under
Section 409A, any such payments that would be payable before the expiration of
six months following the Executive’s separation from service but for the
operation of this sentence shall be made during the seventh month following the
Executive’s separation from service
          (d) In the event that the provisions of this Section 8(c) are
triggered, the Executive shall resign from all offices and directorships of the
Company and of all subsidiaries and affiliates of the Company, upon payment to
the Executive of the amount referred to in Section 8(c)(i).
          (e) Release of Claims. The Company’s obligation to provide the
payments under this Section 8 is conditioned upon the Executive’s execution of
an enforceable release of all claims (and upon the expiration of all applicable
rescission periods contained in such release) and his compliance with all
provisions of this Agreement. If the Executive chooses not to execute such a
release (or rescinds such release) or fails to comply with these provisions,
then the Company’s obligation to compensate him ceases on the effective date of
his termination except as to amount due to him under Section 8(c)(i).
          (f) Return of Confidential Documentation. Upon termination of his
employment for any reason whatsoever, the Executive shall return to the Company
all working papers, computer equipment, notebooks, strategic plans and other
confidential documents and information, in any form whatsoever.

 



--------------------------------------------------------------------------------



 



     9. Change in Control.
          (a) Continuation by Executive of Employment Pending Change in Control.
In the event a person begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps seeking to effect a Change in Control (as
hereinafter defined), the Executive agrees that he will not voluntarily leave
the employ of the Company, and will render the services contemplated in this
Agreement, until such person has either abandoned or terminated his or its
efforts to effect a Change in Control or until three months after a Change in
Control has occurred.
          (b) Post-Change in Control Termination Benefits. In addition to the
benefits otherwise payable to the Executive (other than Sections 8(c)(ii) and
(iii)) pursuant to this Agreement, upon the event of a Termination (as
hereinafter defined) of the Executive’s employment with the Company within two
years after a Change in Control
               (i) The Company will pay to the Executive as compensation for
services rendered to the Company a lump sum (subject to any applicable payroll
or other taxes required to be withheld) in an amount equal to (i) one dollar
less than three times the Executive’s annualized tax-includable compensation,
including bonus compensation, for the five most recent taxable years ending
before the date of the Change in Control; or (ii) if the Executive was employed
by the Company for less than five years, one dollar less than three times the
Executive’s annualized tax includable compensation including bonus compensation
for the period during which the individual was continuously employed by the
Company and ending on the date of the Change in Control of the Company. The
payment shall be made as soon as administratively practicable after the
six-month anniversary of the effective date of the termination of the
Executive’s employment. In the event the Executive dies prior to receiving the
lump sum payment, but following the occurrence of any event requiring the
Company to make the payment required by this Section 9(b)(i), the payment
provided for by this Section 9(b)(i) shall be paid to the Executive’s estate as
soon as administratively practicable after the date of the Executive’s death.
The payment under this Section 9(b)(i) shall be made in lieu of the payments
provided for by Sections 8(c)(ii) and (iii).
               (ii) The Company shall accelerate and make immediately
exercisable in full any unvested stock options or shares of restricted stock
that the Executive then holds. Accelerated stock options shall be exercisable by
the Executive in accordance with their terms.
               (iii) The Company shall pay and provide to the Executive (or, in
the event of his death, to his estate) as soon as administratively practicable
after the six-month anniversary of the effective date of the termination of the
Executive’s employment (or, in the event of his death, as soon as
administratively practicable after the date of his death), a lump sum payment in
an amount equal to the excess, if any, of:
                    (1) the value of the aggregate benefits to which he would be
entitled under any and all qualified and non-qualified defined contribution
pension plans maintained by, or covering employees of, the Company if he were
100 percent vested thereunder, such benefits to be determined as of the date of
termination of employment; or
                    (2) the value of the benefits to which he is actually
entitled under such defined contribution pension plans as of the date of his
termination.
               (iv) The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, nor shall any payments under this Agreement be
reduced on account of any compensation,

 



--------------------------------------------------------------------------------



 



               benefits or service credits for benefits from any employment that
the Executive may obtain following his Termination.
               (v) The Company’s obligation to provide the payments under this
Section 9(b) is conditioned upon the Executive’s execution of an enforceable
release of all claims (and upon the expiration of all applicable rescission
periods contained in such release) and his compliance with all provisions of
this Agreement. If the Executive chooses not to execute such a release (or
rescinds such release) or fails to comply with these provisions, then the
Company’s obligation to compensate him ceases on the effective date of his
termination except as to amount due to him under Section 8(c)(i).
     (c) Definitions.
          (i) For the purposes of this Agreement, the term “Change in Control”
shall mean:
               (1) any “person” within the meaning of Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than the
Company, a subsidiary, or any employee benefit plan(s) sponsored by the Company
or any subsidiary, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) 30 percent
or more of the combined voting power of the outstanding securities of the
Company ordinarily having the right to vote at the election of directors;
               (2) individuals who constitute the Board on the effective date of
this Agreement (the “Incumbent Board”) have ceased for any reason to constitute
at least a majority thereof (or a majority of the Board as then constituted),
provided that any person becoming a director subsequent to the effective date of
this Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board;
               (3) the closing of a reorganization, merger or consolidation of
the Company, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than three-quarters of the outstanding
securities of the resulting corporation ordinarily having the right to vote in
the election of directors;
               (4) the closing of a sale or other disposition of all or
substantially all of the assets of the Company, other than to a subsidiary; or
               (5) the complete liquidation and dissolution of the Company.
          (ii) For the purposes of this Section 9, the term “Termination” shall
mean termination by the Company of the employment of the Executive with the
Company (including its subsidiaries) for any reason other than death, disability
or cause (as defined herein), or resignation of the Executive, that qualifies as
a “separation from service” for purposes of Section 409A, upon the occurrence of
either of the following events:

 



--------------------------------------------------------------------------------



 



               (1) A change in the nature or scope of the Executive’s authority
from that prior to a Change in Control, a reduction in the Executive’s total
compensation (including all and any base compensation, bonuses, incentive
compensation and benefits of any kind or nature whatsoever) from that prior to a
Change in Control, or failure of the Company to make any increase in
compensation to which the Executive may be entitled under any employment
agreement, or a change requiring the Executive to perform services other than in
Batavia, New York or in any location more than thirty miles distant from
Batavia, New York by road, except for required travel on the Company’s business
to an extent substantially consistent with the Executive’s present business
travel obligations; or
               (2) A reasonable determination (as defined below) by the
Executive that, as a result of a Change in Control and a change in circumstances
thereafter significantly affecting his position, he is unable to exercise the
authority, powers, function or duties attached to his position.
          (iii) Termination of employment by the Executive in his “reasonable
determination” shall mean termination based on:
               (1) subsequent to a Change in Control of the Company, and without
the Executive’s express written consent, the assignment to him of any duties
inconsistent with his positions, duties, responsibilities and status with the
Company immediately prior to a Change in Control, or a change in the Executive’s
reporting responsibilities, titles, or offices as in effect immediately prior to
a Change in Control, or any removal of the Executive from or any failure to
re-elect him to any of such positions, except in connection with the termination
of his employment for cause, disability or retirement or as a result of his
death or by the Executive other than in a reasonable determination; or
               (2) subsequent to a Change in Control of the Company, a reduction
by the Company in the Executive’s base salary as in effect on the date hereof or
as the same may be increased from time to time, or failure of the Company to
make an increase in compensation to which the Executive may be entitled under
any employment agreement; or
               (3) subsequent to a Change in Control of the Company, a failure
by the Company to continue any bonus plans in which the Executive is presently
entitled to participate (the “Bonus Plans”) as the same may be modified from
time to time but substantially in the forms currently in effect, or a failure by
the Company to continue the Executive as a participant in the Bonus Plans on at
least the same basis as he presently participates in accordance with the Bonus
Plans; or
               (4) subsequent to a Change in Control of the Company, the failure
by the Company to continue in effect (subject to such changes as may be required
by law from time to time) any benefit or compensation plan, stock ownership
plan, stock purchase plan, stock option plan, life insurance plan,
health-and-accident plan or disability plan in which the Executive is
participating at the time of Change in Control of the Company (or plans
providing him with substantially similar benefits), the taking of any action by
the Company which would adversely affect the Executive’s participation in or
materially reduce his benefits under any of such plans or deprive him of any
material fringe benefit enjoyed by him at the time of the Change in Control, or
the failure by the Company to provide him with the number of paid vacation days
to which he is then entitled in accordance with the Company’s normal vacation
policy in effect on the date hereof; or

 



--------------------------------------------------------------------------------



 



               (5) prior to a Change in Control of the Company, the failure by
the Company to obtain the assumption of the agreement to perform this Agreement
by any successor as contemplated in Section 17.
     (d) Golden Parachute Limitation.
          (i) In the event that the independent auditors most recently selected
by the Board (the “Auditors”) determine that any payment by the Company under
this Section 9(d) to or for the benefit of the Executive would be nondeductible
by the Company for federal income tax purposes because of the provisions
concerning “excess parachute payments” in Section 280G of the Code, then the
total amount of all payments under this Section 9(d) shall be reduced (but not
below zero) to the Reduced Amount. For purposes of this Section 9(d), the
“Reduced Amount” shall be the amount that maximizes the total amount of the
payments without causing any payment to be nondeductible by the Company because
of Section 280G of the Code.
          (ii) If the Auditors determine that any payment under this Section
9(d) would be nondeductible by the Company because of Section 280G of the Code,
then the Company shall promptly give the Executive notice to that effect and a
copy of the detailed calculation thereof and of the Reduced Amount, and the
Executive may then elect, in his sole discretion, which and how much of the
payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the payments equals the Reduced Amount) and shall
advise the Company in writing of his election within ten days of receipt of
notice. If no such election is made by the Executive within such ten-day period,
then the Company may elect which and how much of the payments under this Section
9(d) shall be eliminated or reduced (as long as after such election the
aggregate present value of the payments equals the Reduced Amount) and shall
notify the Executive promptly of such election. All determinations made by the
Auditors under this Section 9(d) shall be binding upon the Company and the
Executive and shall be made within 60 days of the date when a payment becomes
payable.
As a result of uncertainty in the application of Section 280G of the Code at the
time of an initial determination by the Auditors hereunder, it is possible that
payments will have been made by the Company that should not have been made (an
“Overpayment”) or that additional payments that will not have been made by the
Company could have been made (an “Underpayment”), consistent in each case with
the calculation of the Reduced Amount hereunder. In the event that the Auditors,
based upon the assertion of a deficiency by the Internal Revenue Service against
the Company or the Executive that the Auditors believe has a high probability of
success, determine that an Overpayment has been made, such Overpayment shall be
treated for all purposes as a loan to the Executive which he or she shall repay
to the Company, together with interest at the applicable federal rate provided
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent that such payment
would not reduce the amount subject to taxation under Section 4999 of the Code.
In the event that the Auditors determine that an Underpayment has occurred, such
Underpayment shall promptly be paid or transferred by the Company to or for the
benefit of the Executive, together with interest at the applicable federal rate
provided in Section 7872(f)(2) of the Code.
          (e) Notwithstanding anything to the contrary, to the extent that any
payments under Section 9 are subject to a six-month waiting period under
Section 409A, any such payments that would be payable before the expiration of
six months following the Executive’s separation from service but for the
operation of this sentence shall be made during the seventh month following the
Executive’s separation from service

 



--------------------------------------------------------------------------------



 



     (10) Covenants of Executive. The Executive acknowledges that: (i) the
business of the Company and its affiliates, as currently conducted and as
conducted from time to time throughout the term of this Agreement (collectively,
the “Business”), is conducted by and is proposed to be conducted by the Company
on a world-wide basis (the “Company’s Market”); (ii) the Business involves
providing design, engineering and manufacture of certain vacuum and heat
transfer equipment, including but not limited to steam condensers, steam jet
ejectors, shell and tube heat exchangers, plate and frame heat exchangers,
Heliflow heat exchangers, liquid ring vacuum pumps and rotary piston pumps;
(iii) the Company has developed trade secrets and confidential information
concerning the Business; and (iv) the agreements and covenants contained in this
Section 10 are essential to protect the Business. In order to induce the Company
to enter into this Employment Agreement, the Executive covenants and agrees
that:
          (a) Agreement Not To Compete. For a period of 18 months after the
termination of Executive’s employment with the Company for any reason (such
period of time hereinafter referred to as the “Restricted Period”), neither the
Executive nor any entity of which 20 percent or more of the beneficial ownership
is held by the Executive or a person related to the Executive by blood or
marriage (“Controlled Entity”) will, anywhere in the Company’s Market, directly
or indirectly own, manage, operate, control, invest or acquire an interest in,
or otherwise engage or participate in, whether as a proprietor, partner,
stockholder, director, officer, member manager, employee or otherwise any
business which competes in the Company’s Market with the Business, without the
prior written consent of the Company. Notwithstanding any other provisions of
this Agreement, the Executive may make a passive investment in any
publicly-traded company or entity in an amount not to exceed five percent of the
voting stock of any such company or entity.
          (b) Agreement Not To Interfere in Business Relationships.
               (i) During the Restricted Period, neither the Executive nor any
Controlled Entity will directly or indirectly solicit, induce or influence any
customer, or any other person which has a business relationship with the Company
or any affiliate, or which had on the date of this Agreement such a relationship
with the Company or any affiliate, to discontinue or reduce the extent of such
relationship with the Company or any affiliate in the Company’s Market.
               (ii) During the Restricted Period, neither the Executive nor any
Controlled Entity will (1) directly or indirectly recruit, solicit or otherwise
induce or influence any stockholder or employee of the Company or any of its
affiliates to discontinue such employment or other relationship with the Company
or any affiliate, or (2) employ or seek to employ, or cause any business which
competes in the Company’s Markets to employ or seek to employ for any reason,
any person who is then (or was at any time within six months prior to the date
the Executive or such business employs or seeks to employ such person) employed
by the Company or any affiliate without the prior written consent of the
Company.
          (c) Confidentiality. During the Restricted Period, neither the
Executive nor any Controlled Entity will directly or indirectly disclose to
anyone, or use or otherwise exploit for the Executive’s or any Controlled
Entity’s own benefit or for the benefit of anyone other than the Company, any
confidential information, including, without limitation, any confidential
“know-how”, trade secrets, customer lists, details of customer contracts,
pricing policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans and new personnel
acquisition plans of the Company or any affiliate related to the Business or any
portion or phase of any scientific, engineering or technical information,
design, process, procedure, formula, improvement, discovery, invention,
machinery or device of

 



--------------------------------------------------------------------------------



 



the Company or any affiliate, whether or not in written or tangible form (all of
the preceding is hereinafter referred to as “Confidential Information”). The
term “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that becomes generally
available to the public or the Company’s competitors other than as a result of a
disclosure by the Executive or a Controlled Entity or any agent or other
representative thereof. Neither the Executive nor any Controlled Entity shall
have any obligation hereunder to keep confidential any Confidential Information
to the extent disclosure is required by law, or determined in good faith by the
Executive to be necessary or appropriate to comply with any legal or regulatory
order, regulation or requirement; provided, however, that in the event
disclosure is required by law, the Executive or the Controlled Entity concerned
shall provide the Company with prompt advance written notice of such requirement
so that the Company may seek an appropriate protective order. It is understood
that in any new employment, the Executive may use his ordinary skill and
non-confidential knowledge, even though said skill and non-confidential
knowledge may have been gained at the Company. The Executive’s obligations under
this Section 10(c) shall be in addition to, not in substitution for, any common
law fiduciary duties the Executive has to the Company regarding information
acquired during the course of his employment.
          (d) Intellectual Property. The Executive shall communicate to the
Company full information concerning all inventions, improvements, discoveries,
formulas, processes, systems of organization, management procedures, software or
computer applications (hereinafter, collectively, “Intellectual Property”) made
or conceived by him either solely or jointly with others while in the employ of
the Company, whether or not perfected during his period of employment and which
shall be within the existing or contemplated scope of the Company’s business
during his employment. The Executive will assist the Company and its nominees in
every way at the Company’s expense in obtaining patents for such Intellectual
Property as may be patentable in any and all countries and the Executive will
execute all papers the Company may desire and assignments thereof to the Company
or its nominees and said Intellectual Property shall be and remain the property
of the Company and its nominees, if any, whether patented or not or assigned or
not.
          (e) Survival of Covenants. In the event of a termination of this
Agreement, the covenants and agreements contained in this Section 10 and in
Section 9 and Sections 12 through 20 shall survive, shall continue thereafter,
and shall not expire unless and except as expressly set forth in this Section.
          (f) Remedies. The parties to this Agreement agree that (i) if either
the Executive or any Controlled Entity breaches any provision of this
Section 10, the damage to the Company and its affiliates will be substantial,
although difficult to ascertain, and money damages will not afford an adequate
remedy, and (ii) if either the Executive or any Controlled Entity is in breach
of this Agreement, or threatens a breach of this Agreement, the Company shall be
entitled in its own right and/or on behalf of one or more of its affiliates, in
addition to all other rights and remedies as may be available at law or in
equity, to (1) injunctive and other equitable relief to prevent or restrain a
breach of this Agreement and (2) may require the breaching party to pay damages
as the result of any transactions constituting a breach hereof.
     (11) Indemnification of Executive. In the event the Executive is terminated
for any reason, (a) the Company will hold harmless and indemnify the Executive
for all third party claims, actions or other proceedings against the Executive
initiated either prior to the termination of employment or thereafter which
relate to duties performed in good faith by the Executive while employed by the
Company; and (b) the Company will retain the Executive as named insured under
any directors’ and officers’ insurance policies it may have, for acts of the

 



--------------------------------------------------------------------------------



 



Executive during the time he served as an officer of the Company. Additionally,
all reasonable legal and other costs incurred by the Executive to defend himself
will be paid by the Company, as the Executive is billed for such costs, within
ten days of periodic submission to the Company of statements of charges of
attorneys and statements of other expenses incurred by the Executive in
connection with such defense.
     (12) Effect of Waiver. The waiver by either party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.
     (13) Notice. Any and all notices provided for herein shall be in writing
and shall be physically delivered or mailed by registered or certified mail,
return receipt requested to the parties at their respective addresses set forth
hereinabove. Either party may from time to time designate a different address
for notices to be sent to such party by giving the other party due notice of
such different address.
     (14) Modification and Assignment. This Agreement shall not be modified or
amended except by an instrument in writing signed by the parties hereto. This
Agreement and all of its terms and conditions shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns, including but not limited to any
corporation or other entity with or into which the Company is merged or
consolidated or any other successor of the Company. The Executive agrees that he
will not and may not assign, transfer or convey, pledge or encumber this
Agreement or his right, title or interest therein, or his power to execute the
same or any monies due or to become due hereunder, this Agreement being intended
to secure the personal services of the Executive, and the Company shall not
recognize any such assignment, transfer, conveyance, pledge or encumbrance.
     (15) Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of New York, without giving effect to the conflict of laws
provisions thereof. Any action or proceeding brought by either party against the
other arising out of or related to the Agreement shall be brought only in a
state court of competent jurisdiction located in the County of Monroe, State of
New York or the Federal District Court for the Western District of New York
located in Monroe County, New York and the parties hereby consent to the
personal jurisdiction and venue of said courts.
     (16) Prior Agreements. This Agreement shall supersede any prior employment
agreement, arrangement or understanding between the Company and the Executive,
without limitation, and shall be effective from the date specified hereinabove.
     (17) Business Combinations. In the event of any sale, merger or any form of
business combination affecting the Company, including without limitation the
purchase of assets or any other form of business combination, the Company will
obtain the express written assumption of this Agreement by the acquiring or
surviving entity from such combination, and failure of the Company to obtain
such an assumption will constitute a breach of this Agreement, entitling the
Executive to all payments and other benefits to be provided in the event of
termination without cause provided in Section 9(c).
     (18) Section 409A. This Agreement is intended to comply with Section 409A
to the extent its provisions are subject to that law. The parties agree that
they will negotiate in good faith regarding amendments necessary to bring this
Agreement into compliance with the terms of that Section or an exemption
therefrom as interpreted by guidance issued by the Internal Revenue Service,
taking into account any limitations on amendments imposed by Section 409A or
Internal

 



--------------------------------------------------------------------------------



 



Revenue Service guidance. The parties further agree that to the extent the terms
of this Agreement fail to qualify for exemption from or satisfy the requirements
of Section 409A, this Agreement may be operated in compliance with Section 409A
pending amendment to the extent authorized by the Internal Revenue Service. In
such circumstances the Company and the Executive will administer the Agreement
in a manner which adheres as closely as possible to the existing terms and
intent of the Agreement while complying with Section 409A.
     (19) Headings. The section headings of this Agreement are for convenience
of reference only and are not to be considered in the interpretation of the
terms and conditions of this Agreement.
     (20) Invalidity or Unenforceability. If any term or provision of this
Agreement is held to be invalid or unenforceable, for any reason, such
invalidity or unenforceability shall not affect any other term or provision
hereof and this Agreement shall continue in full force and effect as if such
invalid or unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein. If any court determines that
any provision of Section 10 hereof is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the scope or duration of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable.
     (21) Counterparts. This Agreement may be executed in any number of
counterparts, each of which for all purposes shall be deemed to be an original.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



[Signature page to Jeffrey Glajch Employment Agreement]
          IN WITNESS WHEREOF, the parties hereto have duly executed this
agreement as of the day and year first above written.

            GRAHAM CORPORATION
      By:           Name:   James R. Lines        Title:   President and Chief
Financial Officer          Jeffrey Glajch                       

     
STATE OF NEW YORK
  )
 
  ) ss.:
COUNTY OF MONROE
  )

     On this ___ day of July, 2010, before me personally came James R. Lines, to
me known, who, being by me duly sworn did depose and say that the above-named
person resides in Lancaster, New York, that said person is the President and the
Chief Executive Officer of Graham Corporation, the corporation described in and
which executed the foregoing instrument; and that the above-named person signed
thereto by order of the Board of Directors of said corporation.

            Notary Public
        [Notary Stamped]     

     
STATE OF NEW YORK
  )
 
  ) ss.:
COUNTY OF MONROE
  )

     On the ___ day of July, 2010, before me came Jeffrey Glajch, who, being by
me duly sworn did depose and say that the above-named person resides in
                    , New York, and such person proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the above
agreement and acknowledged to me that he executed the same in his individual.

              Notary Public
        [Notary Stamped]     

 